Citation Nr: 1709415	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  04-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for osteoarthritis of the right shoulder, status-post anterior capsulorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1977 to July 1982 and in the United States Army from March 1987 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The claim was remanded in November 2005, August 2008, May 2010, and June 2016 for additional development and is ready for appellate review.  

The Veteran appeared at a Videoconference hearing in April 2005. A transcript is of record.


FINDINGS OF FACT

1.  The Veteran's range of motion at the right shoulder joint is greater than 25 degrees, to include at times when limited by pain on movement and after repeated exercise; it is not limited to 25 degrees from the side in either passive, active, or weight-bearing movements.  

2.  The osteoarthritis is post-surgical and is productive of frequent dislocation in the major extremity; there is no additional limitation associated with weakness, fatigability, flare-up, or incoordination.  

3.  The Veteran does not experience clavicle impairment, scapular impairment, flail shoulder, nonunion of the joint, fibrous union of the joint or ankylosis associated with his service-connected right shoulder disability picture.  





CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for the Veteran's service-connected post-surgical right shoulder disability, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5200-5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For claims for increased rating, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  The Board has considered such a rating in the current case, and determines that it is not appropriate in rating the severity of the Veteran's right shoulder disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016). 

VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight-bearing.  38 C.F.R. § 4.45 (2016).

VA must also consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

The Veteran was examined by VA in August 2004.  Radiographic testing noted moderate glenohumeral osteoarthritic changes with a history of "bony block type" anterior capsulorrhaphy.  The examiner noted that "musculature was good," and that there was "discomfort in the extremes of motion."  Bilateral strength of the rotator cuffs was described as "good."  Range of motion was noted to be "good," with the Veteran able to "abduct to 180 degrees" and "adduct to 150 degrees without pain."  The Veteran could forward flex "to 150 degrees" and extend to "50 degrees," with movement to those degrees not being limited by any pain.  Internal rotation was "to 90 degrees without pain" and external rotation was to "60 degrees without pain."  No additional limitations due to "weakness, fatigability, incoordination or flare-ups of pain were noted to be present."  

The Veteran was next examined in September 2008, and good musculature in the right shoulder was again reported.  A metallic screw, utilized in the surgical repair of the joint, was visualized during a review of previous radiographic imaging studies.  The Veteran reported daily pain, with over-the-counter medicines being used for management (Veteran did not wish to take narcotic medication).  The examiner noted that the right shoulder disability, save for pain, would "not clinically prevent [the Veteran] from ordinary daily activity."  Nonetheless, "employment which would involve over-the-shoulder work" would "definitely be contraindicated."  Sedentary work was noted to be physically possible given the limitations associated with joint movement.  It was noted that range of motion testing, which included repetitive testing, "would be included in the body of the report."  There does not appear, however, to be an associated "body" with this examination report addressing such factors.  Nonetheless, the examiner expressly found that the Veteran did not have additional functional impairment associated with pain, weakness, fatigability, incoordination, or flare-ups.  Also, the Veteran was noted to not need an assistive device (sling, etc.), and no neurological disablement was noted.  

In May 2010, the Board remanded the claim and asked for a new VA examination and to obtain Social Security Administration (SSA) disability records.  

The Veteran underwent the examination in December 2010.  Range of motion of the joint was zero-130 degrees abduction, internal and external rotation was zero-30 degrees, adduction was zero-80 degrees, and extension was zero-90 degrees.  Painful motion was not noted in any of these exercises.  Radiographic findings noted "cystic changes of the humeral head consistent with osteoarthritic problems in the shoulder."  Also, a "Hill-Sachs lesion," noted at the time of in-service surgery, was described as "consistent with someone who has had a recurrent dislocation of the right shoulder."  The examiner described that the range of motion testing was the same during "active," "passive," and subsequent to "three repetitive motions."  The Veteran did not experience "loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups."  No neurologic impairment was noted.  

In June 2016, the Board noted that it had been almost six years since the Veteran was last examined and that allegations of worsening persisted and the Veteran again underwent an examination in July 2016.  

Range of motion testing revealed flexion to 150 degrees, abduction to 150 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees.  Pain was noted as occurring on examination.  There was no noted abnormality with weight-bearing (that is, ability of the arm to hold weight), and no evidence of localized tenderness or pain on palpation of the joint and soft tissue.  Crepitus was noted; however, with respect to repeated motion, no additional limitation was described after three repetitions of the joint exercises.  No fatigability, incoordination, or weaknesses were described as being present.  Muscle strength and shape were normal (no atrophy was described).  The Veteran was found to not have any present ankylosis in the shoulder joint.  Dislocation of the joint, with "mechanical symptoms" of "clicking" and "catching" were noted in the right shoulder.  A "clavicle, scapula acromioclavicular and/or sternoclavicular condition" was noted to not be suspected.  As regards employability, it was noted that the condition did not impact abilities to perform in any occupational task, to include "standing, walking, lifting, sitting, etc."  

The Veteran is right-hand dominant, and the evaluation of the right shoulder must evaluate the disability affecting his "major" upper extremity.  In this regard, as the Veteran has never exhibited clavicular or scapular impairment associated with his shoulder arthritis, and as there has never been any diagnosed ankylosis, a rating under Codes 5200 and 5203 are not appropriate.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5200, 5203.  The Veteran has demonstrated a recurrent dislocation of the humerus at the scapulohumeral joint as a consequence of his arthritis; however, such an impairment is, under Code 5202, entitled to a 30 percent disability evaluation.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5202.  In order to receive a higher evaluation under that diagnostic criteria, the humerus would need to exhibit fibrous union (50 percent for the major extremity), nonunion (60 percent for the major extremity) or loss of head/ "flail shoulder" (80 percent for the major extremity).  Id.  The Veteran has not contended, and the objective results of examination have not demonstrated, at any time since the award of service connection, that such manifestations exist.  




Diagnostic Code 5201 allows for a maximum schedular evaluation of 40 percent when the major extremity is limited in motion to 25 degrees from the side.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5201.  A review of all evidence of record does not demonstrate that the Veteran's arm motion is so limited.  Flexion and abduction exercises, to include after repeated testing and while considering for pain, have, since the award of service connection, consistently shown movement above 25 degrees.  Specifically, the combined opinions of the VA examiners have noted no additional impairment as due to weakness, fatigability, or incoordination, the Veteran has been able to perform repetitive testing, and there are no flare-ups of disability where the movement of shoulder joint would be markedly different than what was reported in the objective examination results.  The Board has thus considered potential additional functional impairment in light of jurisprudential precedent, and concludes, even when considering all potential avenues for additional limitation, to include reviewing passive and active range of motion and  the noting of no impairment in carrying weight, that the Veteran's disability is not so severe so as to warrant a 40 percent evaluation.  See DeLuca at 202; Correia v. McDonald, 28 Vet. App. 158 (2016).  

The currently assigned 30 percent disability expressly considers the noted frequent dislocations of the major upper extremity from the shoulder joint as due to the osteoarthritic limitations associated with post-surgical residuals.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5201.  It is the most appropriate rating and expressly describes the severity of the service-connected disability picture.  There is pain limiting motion; however, as noted, such limitation is not enough, even considering all potential factors which may contribute to limited movement, to constitute a disability severe enough to warrant a higher schedular evaluation.  Accordingly, the schedular criteria for a higher evaluation have not been met.  

With respect to extraschedular considerations, the Board notes that the Veteran has not demonstrated disability that is so unique as to be outside of the norm of what is considered in the schedular criteria.  The currently assigned 30 percent evaluation specifically notes the frequent dislocations associated with the service-connected right shoulder disability, and the Veteran's pain on motion-the only limiting factor 

to functionality associated with the evidence of record-is, while fully contemplated by the rating criteria, not so severe as to warrant a higher schedular evaluation.  As this is the case, there is no need to refer the claim to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran is in receipt of a total disability rating for his service-connected bipolar disorder, and that the 100 percent rating has been in effect since the award of service connection for the right shoulder condition.  This contemplates the Veteran's inability to work as due to that disability, and the right shoulder's impact on overall employability is not implicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for an increase. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Veteran had not alleged, and the record does not demonstrate, any defect with respect to notice or in the duty to assist.  VA fulfilled its duties to the Veteran under the VCAA, and final disposition is appropriate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2016).




ORDER

Entitlement to an initial disability rating in excess of 30 percent for osteoarthritis of the right shoulder, status-post anterior capsulorrhaphy, is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


